DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on March 23, 2021. Claims 1-13 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-061636, filed on March 30, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1, line 10, “the moving group” should read “the moving body group”.
Claim 3, line 2, “a set traveling speed set” appears to be a typographical error.  The Examiner assumes that it should read “a set traveling speed” (based on paragraphs 54-55). 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“specification unit configured to specify…” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “An accommodation area management device which manages an accommodation area for accommodating a moving body, comprising: a specification unit configured to specify a movement direction or target position of the moving body moving in the accommodation area;” at lines 1-4 is unclear. Specifically, it is unclear to the Examiner how the specification unit and the single moving body tie in with the rest of limitations regarding the grouped moving body consisting of a plurality of moving bodies. Is the initial moving body part of the group? It is unclear how the single moving body tie in with the rest of the moving bodies.
As to claim 2, the limitation “the highest performance” at line 2 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 7, the limitation “a plurality of moving bodies” at line 2 is unclear. Specifically, it is unclear to the Examiner if this is the same “plurality of moving bodies” previously recited in claim 1 or different.
As to claim 10, the limitation “a moving body group” at line 2 is unclear. Specifically, it is unclear to the Examiner if this is the same “moving body group” previously recited in claim 1 or different moving body group.
Further, the limitation “a plurality of moving bodies” at line 2 is unclear. Specifically, it is unclear to the Examiner if this is the same “plurality of moving bodies” previously recited in claim 1 or different.
Claims 3-6, 8, 9, and 11-13 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over PAIVA FERREIRA et al., US 2017/0212511 A1, hereinafter referred to as PAIVA FERREIRA, in view of KIM et al., US 2019/0259286 A1, hereinafter referred to as KIM, respectively.
As to claim 1, PAIVA FERREIRA teaches an accommodation area management device which manages an accommodation area for accommodating a moving body, comprising:
a specification unit configured to specify a movement direction or target position of the moving body moving in the accommodation area (see at least claim 1 regarding a parking lot controller for managing and coordinating a group of vehicles in parking and unparking maneuvers in said parking lot; and each of said vehicles comprising a vehicle electronic module for receiving, executing and reporting vehicle movements, wherein said vehicle movements are sent by, and reported to, the parking lot controller. See also at least FIG. 9 and paragraphs 86-89); and
PAIVA FERREIRA teaches wherein the parking lot controller is configured for: moving autonomously in platoon one or more rows of already parked vehicles in order to make available a parking space for a vehicle arriving to the parking space; and moving autonomously in platoon one or more rows of parked vehicles in order to make a parked vehicle able to exit the parking space (see at least Abstract and claim 1), however, PAIVA FERREIRA does not explicitly teach a processor configured to group a moving body group consisting of a plurality of moving bodies moving in the same movement direction or a plurality of moving bodies moving toward the same target position when there are a plurality of moving bodies moving in the accommodation area, wherein the processor sets a leading moving body which should be a head from the grouped moving body group and moves the moving group with the set leading moving body at the head while maintaining a constant interval.
However, KIM teaches a processor configured to group a moving body group consisting of a plurality of moving bodies moving in the same movement direction or a plurality of moving bodies moving toward the same target position when there are a plurality of moving bodies moving in the accommodation area (see at least paragraphs 69 and 82-85 regarding the control server 10 forms two or more vehicles, of which the point of departures and the destinations are the same as one platoon (group)), wherein the processor sets a leading moving body which should be a head from the grouped moving body group and moves the moving group with the set leading moving body at the head while maintaining a constant interval (see at least FIG. 1 and paragraph 82-85 regarding the control server 10 may select a leading vehicle (a leader vehicle LV) in the formed platoon).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches grouping a moving body group consisting of a plurality of moving bodies moving in the same movement direction or a plurality of moving bodies moving toward the same target position when there are a plurality of moving bodies moving in the accommodation area, wherein the processor sets a leading moving body which should be a head from the grouped moving body group and moves the moving group with the set leading moving body at the head while maintaining a constant interval with the system of PAIVA FERREIRA as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of grouping a moving body group consisting of a plurality of moving bodies moving in the same movement direction or a plurality of moving bodies moving toward the same target position when there are a plurality of moving bodies moving in the accommodation area, wherein the processor sets a leading moving body which should be a head from the grouped moving body group and moves the moving group with the set leading moving body at the head while maintaining a constant interval and would have predictably applied it to improve the system of PAIVA FERREIRA.
As to claim 7, PAIVA FERREIRA does not explicitly teach wherein the processor groups a plurality of moving bodies when traveling paths generated for the plurality of moving bodies moving in the accommodation area overlap.
However, such matter is taught by KIM (see at least paragraph 82-85 regarding When the platoon is completely formed, the control server 10 transmits platooning approval information and information on the foamed platoon to the platooning vehicles (the leading vehicle and the following vehicles). For example, the control server 10 forms two or more vehicles, of which the point of departures and the destinations are the same as one platoon (group)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches grouping a plurality of moving bodies when traveling paths generated for the plurality of moving bodies moving in the accommodation area overlap with the system of PAIVA FERREIRA as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of grouping a plurality of moving bodies when traveling paths generated for the plurality of moving bodies moving in the accommodation area overlap and would have predictably applied it to improve the system of PAIVA FERREIRA.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over PAIVA FERREIRA et al., US 2017/0212511 A1, hereinafter referred to as PAIVA FERREIRA, in view of KIM et al., US 2019/0259286 A1, hereinafter referred to as KIM, and further in view of Lesher et al., US 2018/0188746 A1, hereinafter referred to as Lesher, respectively.
As to claim 2, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the processor sets a high-performance moving body having the highest performance among the moving body group as the leading moving body.
However, such matter is taught by Lesher (see at least paragraphs 50-53 regarding after mutually determining between the initial lead vehicle 310 and the original second vehicle 312 that the driver of the original second vehicle 312 has, relative to the initial lead vehicle 310, the overall best set of parameters selected from for example, the most platooning experience, least lane departure warnings, least hard breaking events historically, or the like. Accordingly, the driver of the second vehicle 312 is the recipient after the negotiation of the lead or host position).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lesher which teaches wherein the processor sets a high-performance moving body having the highest performance among the moving body group as the leading moving body with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of setting a high-performance moving body having the highest performance among the moving body group as the leading moving body and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.
As to claim 3, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the performance includes a set traveling speed set in advance for each moving body, and the processor sets the high-performance moving body having the highest set traveling speed when moving in the accommodation area among the moving body group as the leading moving body and causes the moving body group to continuously move in descending order of the set traveling speed when moving in the accommodation area with the set leading moving body at the head..
However, Lesher teaches wherein the performance includes a set traveling speed set in advance for each moving body (see at least paragraphs 50-53 regarding after mutually determining between the initial lead vehicle 310 and the original second vehicle 312 that the driver of the original second vehicle 312 has, relative to the initial lead vehicle 310, the overall best set of parameters selected), and 
the processor sets the high-performance moving body having the highest set traveling speed when moving in the accommodation area among the moving body group as the leading moving body and causes the moving body group to continuously move in descending order of the set traveling speed when moving in the accommodation area with the set leading moving body at the head (see at least paragraphs 50-53 regarding Using the bubble sort processing, the original second vehicle 312 requests an overtake, and the initial lead vehicle 310 grants the overtake by the original second vehicle 312 thereby forming a new platoon C′. In the example, the quality parameters of the driver of the initial lead vehicle 310 might degrade or become degraded or stale for various reasons. The logic in the electronic control systems of the set of vehicles 310-314 self-order into a new platoon C″ as shown in FIG. 3c wherein the vehicle 312 with the driver having the highest quality is at the leader position, followed by the vehicle 314 with the driver having the next highest quality, followed by the vehicle 310 with the driver having the lowest driver quality).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lesher which teaches wherein the processor sets a high-performance moving body having the highest performance among the moving body group as the leading moving body with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of setting a high-performance moving body having the highest performance among the moving body group as the leading moving body and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over PAIVA FERREIRA et al., US 2017/0212511 A1, hereinafter referred to as PAIVA FERREIRA, in view of KIM et al., US 2019/0259286 A1, hereinafter referred to as KIM, and further in view of YOON et al., US 2019/0079540 A1, hereinafter referred to as YOON, respectively.
As to claim 4, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the number of moving bodies which can be included in the moving body group is equal to or less than a predetermined upper limit number.
However, such matter is taught by YOON (see at least paragraphs 402-420 regarding the leader vehicle may provide a control signal so that the number of vehicles in the group may be equal to or less than the vehicle number restriction value).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YOON which teaches wherein the number of moving bodies which can be included in the moving body group is equal to or less than a predetermined upper limit number with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of having wherein the number of moving bodies which can be included in the moving body group is equal to or less than a predetermined upper limit number and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.
As to claim 5, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the upper limit number is a value according to the performance of the leading moving body.
However, such matter is taught by YOON (see at least paragraphs 402-420 regarding the leader vehicle can set the vehicle number restriction value so that the vehicle number restriction value may be proportional to the communication level of the group. The leader vehicle 101 can set the vehicle number restriction value to become larger as the communication level of the group G becomes larger. The leader vehicle 101 may set the vehicle number restriction value to become smaller as the communication level of the group G becomes smaller).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YOON which teaches wherein the upper limit number is a value according to the performance of the leading moving body with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of having wherein the upper limit number is a value according to the performance of the leading moving body and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.
As to claim 6, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the upper limit number is a value according to the target position or traveling environment of the moving body group.
However, such matter is taught by YOON (see at least paragraphs 402-420 regarding the leader vehicle can set a reference value (hereinafter, referred to as ‘vehicle number restriction value’) for the number of vehicles in the group, based on the communication level of the group. The leader vehicle can set the vehicle number restriction value so that the vehicle number restriction value may be proportional to the communication level of the group. The leader vehicle 101 can set the vehicle number restriction value to become larger as the communication level of the group G becomes larger. The leader vehicle 101 may set the vehicle number restriction value to become smaller as the communication level of the group G becomes smaller).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YOON which teaches wherein the upper limit number is a value according to the target position or traveling environment of the moving body group with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of having wherein the upper limit number is a value according to the target position or traveling environment of the moving body group and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.

Claim(s) 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over PAIVA FERREIRA et al., US 2017/0212511 A1, hereinafter referred to as PAIVA FERREIRA, in view of KIM et al., US 2019/0259286 A1, hereinafter referred to as KIM, and further in view of HASE et al., US 2020/0174496 A1, hereinafter referred to as HASE, respectively.
As to claim 8, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the processor causes a succeeding moving body of the moving body group to move on a traveling path of the leading moving body.
However, such matter is taught by HASE (see at least FIG. 54 and paragraphs 528-530 regarding according to the control apparatus 1 of the present embodiment, after having the leading vehicle 21 and the slave vehicle 22 parked in the space P1 and P2, the management apparatus 10 authorizes the slave vehicle 23 to obtain the identification information, thereby enabling the slave vehicle 23 to perform wide-area wireless communication with the management apparatus 10. Thus, the slave vehicle 23 is able to function as the leading vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HASE which teaches wherein the processor causes a succeeding moving body of the moving body group to move on a traveling path of the leading moving body with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of causing a succeeding moving body of the moving body group to move on a traveling path of the leading moving body and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.
As to claim 11, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the processor allows any of the moving body in the moving body group to leave in the middle.
However, such matter is taught by HASE (see at least FIG. 44C and paragraphs 469-470 regarding since the external communication apparatus 170 of the vehicle 103 has the identification information assigned thereto, the vehicle 103 is able to leave the column while acquiring the necessary information for evacuation travel, and stop in a safe place. The control apparatus 10 may directly control the travelling of the vehicle 103 by the external communication, so as to evacuate the vehicle 103 (i.e. evacuate travelling) to a safe place).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HASE which teaches wherein the processor allows any of the moving body in the moving body group to leave in the middle with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of allowing any of the moving body in the moving body group to leave in the middle and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.
As to claim 12, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the processor groups a moving body group consisting of a plurality of leaving moving bodies when the plurality of moving bodies leave from the moving body group in the middle and routes of the plurality of leaving moving bodies overlap.
However, such matter is taught by HASE (see at least FIG. 54 and paragraphs 528-530 regarding when the remaining slave vehicles 23 and 24 are going to be parked in another space P3 and P4, the slave vehicles 23 and 24 are outside the available short-distance communication range, thus communication between the slave vehicles 23 and 24 and the leading vehicle cannot be performed. The slave vehicle 23 in which the identification information is activated leads the slave vehicle 24 while communicating with the management apparatus 10, whereby the slave vehicles 23 and 24 move to the spaces P3 and P4 by automatic driving, and park in the spaces P3 and P4. Thus, with the control apparatus 1 of the present embodiment, as shown in FIG. 54, a first column group G1 composed of the leading vehicle 21 and the slave vehicle 22, and a second column group G2 composed of the slave vehicle 23 and the slave vehicle 24 are formed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HASE which teaches wherein the processor groups a moving body group consisting of a plurality of leaving moving bodies when the plurality of moving bodies leave from the moving body group in the middle and routes of the plurality of leaving moving bodies overlap with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of grouping a moving body group consisting of a plurality of leaving moving bodies when the plurality of moving bodies leave from the moving body group in the middle and routes of the plurality of leaving moving bodies overlap and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.
As to claim 13, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the processor sets a leading moving body of the moving body group consisting of the plurality of leaving moving bodies based on order of leaving.
However, such matter is taught by HASE (see at least FIG. 54 and paragraphs 528-530 regarding according to the control apparatus 1 of the present embodiment, after having the leading vehicle 21 and the slave vehicle 22 parked in the space P1 and P2, the management apparatus 10 authorizes the slave vehicle 23 to obtain the identification information, thereby enabling the slave vehicle 23 to perform wide-area wireless communication with the management apparatus 10. Thus, the slave vehicle 23 is able to function as the leading vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HASE which teaches wherein the processor sets a leading moving body of the moving body group consisting of the plurality of leaving moving bodies based on order of leaving with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of setting a leading moving body of the moving body group consisting of the plurality of leaving moving bodies based on order of leaving and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over PAIVA FERREIRA et al., US 2017/0212511 A1, hereinafter referred to as PAIVA FERREIRA, in view of KIM et al., US 2019/0259286 A1, hereinafter referred to as KIM, and further in view of NAGAYAMA, JP 2006064534 A, hereinafter referred to as NAGAYAMA, respectively.
As to claim 9, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the processor sets a temporary gathering place of the moving body group and gathers all the moving bodies of the moving body group at the gathering place when grouping the moving body group.
However, such matter is taught by NAGAYAMA (see at least paragraphs 23 and 31-32 regarding the meeting place setting unit 14 is a part for setting a meeting place where each member car can join the owner car on the route that the owner car passes to the destination. The meeting time setting unit 14 finds a meeting place where each member vehicle can join the owner vehicle at the shortest distance on the route to the destination of the owner vehicle. A meeting place is determined (step S11)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of NAGAYAMA which teaches wherein the processor sets a temporary gathering place of the moving body group and gathers all the moving bodies of the moving body group at the gathering place when grouping the moving body group with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of setting a temporary gathering place of the moving body group and gathers all the moving bodies of the moving body group at the gathering place when grouping the moving body group and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.
As to claim 10, PAIVA FERREIRA, as modified by KIM, does not explicitly teach wherein the processor groups a moving body group consisting of a plurality of moving bodies gathered at the gathering place including the leading moving body and at least starts the leading moving body when a waiting time of the leading moving body exceeds a predetermined time at the gathering place.
However, such matter is taught by NAGAYAMA (see at least paragraphs 37-38 regarding if it is determined that there is a vehicle that cannot join the group at the predetermined meeting place due to traffic jams, delays in departure time, unexpected accidents, etc., the meeting process is performed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of NAGAYAMA which teaches wherein the processor groups a moving body group consisting of a plurality of moving bodies gathered at the gathering place including the leading moving body and at least starts the leading moving body when a waiting time of the leading moving body exceeds a predetermined time at the gathering place with the system of PAIVA FERREIRA, as modified by KIM, as both systems are directed to a system and method for controlling platooning, and one of ordinary skill in the art would have recognized the established utility of grouping a moving body group consisting of a plurality of moving bodies gathered at the gathering place including the leading moving body and at least starting the leading moving body when a waiting time of the leading moving body exceeds a predetermined time at the gathering place and would have predictably applied it to improve the system of PAIVA FERREIRA as modified by KIM.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamata et al. (US 20200193839 A1) regarding a platooning management system for organizing a platoon for performing platooning by electronically connecting vehicle-to-vehicle of a plurality of vehicles.
Mukaiyama (US 10845807 B2) regarding a managing apparatus configured to manage a vehicle in a parking lot or a car park.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666